BROOKS PERRY, Plaintiff Below, Appellant,
v.
WARDEN PHELPS, Defendant Below, Appellee.
No. 289, 2008
Supreme Court of Delaware.
Submitted: August 25, 2008
Decided: August 29, 2008

ORDER
Henry duPont Ridgely, Justice.
This 29th day of August 2008, in this pro se appeal from the denial of habeas corpus relief, it appears to the Court that the appellant, Brooks Perry, has not filed the opening brief and appendix that were due to be filed on or before July 28, 2008. Moreover, Perry has not responded to the Clerk's brief delinquency letter dated July 30, 2008, and he has not responded to the Clerk's notice to show cause dated August 8, 2008. Perry's failure to respond to the Clerk's notice to show cause is deemed to be his consent to the dismissal of this appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b) that the appeal is DISMISSED.